DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8 and 10-14 are pending in the Amendment filed 10/12/2020, and claims 1-7 remain withdrawn. 
The rejection of claims 8 and 10-14 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ohtoshi et al. (US 5949076 A) is maintained but has been modified to meet claim amendments.
Claims 8 and 10-14 are rejected under 35 U.S.C. 112(b) as being indefinite.
Response to Arguments
Applicant's arguments, see “Remarks” filed 10/12/2020, have been fully considered but they are not persuasive. 
Applicant argues as to the 102 rejection over Ohtoshi:
“Ohtoshi describes a gas source 18 containing a first cleaning gas (02+CF4) to clean a hydrocarbon-based contamination and a gas source 19 containing a second cleaning gas (N2) to clean off an oxide film. Thus, these first and second gases are cleaning gases, but not compensation gases.
“The Office Action stated that the valve 17 of the gas source 18 in Ohtoshi corresponds to the claimed second valve. However, since neither of the first and second cleaning gases in Ohtoshi is a compensation gas, the valve 17 of the gas source 18 in Ohtoshi does not correspond to the claimed second valve.
“In addition, the compensation gas (inert gas or oxygen) of amended claim 8 is not described in Ohtoshi. With regard to claim 9, the Office Action cited Fig. 13 stating “the compensation gas is inert gas [Fig. 13, ‘nitrogen’] or oxygen gas”, see p. 3. However, as Ohtoshi describes, both gas sources 18 and 19 provide cleaning gas, not compensation gas, see col. 9,11. 51-54.” [“Remarks”, pg. 7-8]. 
In response, this argument is not persuasive because, although Ohtoshi explicitly discloses the nitrogen gas is utilized as a cleaning gas, the method of Ohtoshi nonetheless meets the claim limitations of “supplying compensation gas to cause a pressure in the drawing part to be a predetermined pressure when […] a reduction in a pressure in the drawing part is detected”, and “wherein the compensation gas is inert gas”. Here, Ohtoshi teaches controlling the pressure within the chamber by supplying nitrogen gas (e.g. inert gas) in response to the temperature within the apparatus [col. 12, lines 13-27]. Ohtoshi fails to explicitly disclose “when a reduction in a pressure in the drawing part is detected” because the method of Ohtoshi relies upon detecting temperature changes in the chamber [col. 12, lines 2-6].  However, it appears to be an inherent feature of Ohtoshi to measure or detect the pressure within the chamber in order to maintain control of the chamber pressure and nitrogen flowrate [Fig. 10-11]. Likewise, in order to obtain a desired chamber pressure within the method of controlling the temperature (e.g., by adjusting the chamber pressure and/or nitrogen flowrate), the method of Ohtoshi would further inherently include adjusting the pressure and/or nitrogen flowrate should any variance in chamber pressure be detected, including a reduction in pressure. 
Furthermore, regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02).  
For the foregoing reason, the rejection of claims 8 and 10-14 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ohtoshi et al. (US 5949076 A) is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 10-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10-14 are rejected as being dependent on a rejected base claim.
Claim 11 and 13 are rejected as lacking antecedent basis for the limitation of “claim 9”, which has been cancelled by amendment. For purposes of examination, the claims have been interpreted as being dependent upon claim 8. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ohtoshi et al. (US 5949076 A).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
8.    Ohtoshi discloses a control method of a drawing apparatus [Abstract, Fig. 13] comprising a drawing part configured to irradiate a charged particle beam to a processing target and draw a predetermined pattern on the processing target [Fig. 13, col. 1, lines 10-35], a cleaning gas generator 18 configured to generate cleaning gas to be supplied to the drawing part [Fig. 13, col 11-12, “2-2 Embodiment”], a first valve 10 configured to adjust a supply amount of gas to the drawing part [Fig. 13, col. 9, lines 50-64, “2-1 Embodiment], a compensation-gas introducing part configured to introduce compensation gas to be supplied between the cleaning gas generator 18 and the first valve 10 [Fig. 13], a 
controlling the first valve 10 to supply the cleaning gas 18 at a predetermined flow rate to the drawing part [col. 9, lines 50-64,  “2-1 Embodiment”]; and
supplying compensation gas to cause a pressure in the drawing part to be a predetermined pressure when a reduction in a supply amount of the cleaning gas or a reduction in a pressure in the drawing part is detected [col. 12, lines 13-27], wherein 
the cleaning gas is ozone gas [col. 9, lines 1-5], and
the compensation-gas is inert gas [Fig. 13, “nitrogen”] or oxygen gas.
Ohtoshi teaches controlling the pressure within the chamber by supplying nitrogen gas (e.g. inert gas) in response to the temperature within the apparatus [col. 12, lines 13-27]. Therefore, Ohtoshi fails to explicitly disclose “when a reduction in a pressure in the drawing part is detected” because the method of Ohtoshi relies upon detecting temperature changes in the chamber [col. 12, lines 2-6].  
However, it appears to be an inherent feature of Ohtoshi to measure or detect the pressure within the chamber in order to maintain control of the chamber pressure and nitrogen flowrate [Fig. 10-11]. Likewise, in order to obtain a desired chamber pressure within the method of controlling the temperature (e.g., by adjusting the chamber pressure and/or nitrogen flowrate), the method of Ohtoshi would further inherently include adjusting the pressure and/or nitrogen flowrate should any variance in chamber pressure be detected, including a reduction in pressure. 
Furthermore, regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02).  
10.    Ohtoshi discloses the method of Claim 8, wherein the valve controller controls the second valve to supply the compensation gas at least any of when a pressure in the drawing part becomes equal to or lower than a threshold [col. 12, lines 13-27], when the cleaning gas generator stops generation of the cleaning gas, and when a reduction in a flow rate of the cleaning gas supplied from the cleaning gas generator or a reduction in a pressure in the cleaning gas generator is detected.
when the cleaning gas generator stops generation of the cleaning gas, and when a reduction in a flow rate of the cleaning gas supplied from the cleaning gas generator or a reduction in a pressure in the cleaning gas generator is detected.
12.    Ohtoshi discloses the method of Claim 8, wherein the valve controller controls the second valve to stop supply of the compensation gas at least either when the cleaning gas generator resumes generation of the cleaning gas [col. 10, lines 15-21] or when a flow rate of the cleaning gas supplied from the cleaning gas generator or a pressure in the cleaning gas generator exceeds a threshold.
13.   Ohtoshi discloses the method of Claim 9, wherein the valve controller controls the second valve to stop supply of the compensation gas at least either when the cleaning gas generator resumes generation of the cleaning gas [col. 10, lines 15-21] or when a flow rate of the cleaning gas supplied from the cleaning gas generator or a pressure in the cleaning gas generator exceeds a threshold.
14. Ohtoshi discloses the method of Claim 10, wherein the valve controller controls the second valve to stop supply of the compensation gas at least either when the cleaning gas generator resumes generation of the cleaning gas [col. 10, lines 15-21] or when a flow rate of the cleaning gas supplied from the cleaning gas generator or a pressure in the cleaning gas generator exceeds a threshold.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show methods of cleaning electron beam apparatus [Abstracts]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713